Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 1 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 2 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 3 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 4 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 5 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 6 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 7 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 8 of 9
Case 19-25380-KCF   Doc 1    Filed 08/08/19 Entered 08/08/19 14:18:09   Desc
                            Petition Page 9 of 9
